Per Curiam.

After reviewing this matter, we agree with the findings of fact, conclusions of law, and recommendation of the board. However, respondent shall not be readmitted to the bar until he makes full restitution under the agreement with Adkins. Accordingly, we suspend respondent from the practice of law in *640Ohio for six months and condition his readmittance on making full restitution to Adkins. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.